Fourth Court of Appeals
                                  San Antonio, Texas
                                          March 28, 2019

                                        No. 04-17-00810-CV

                                    CODY, TEXAS, L.P.,
                                        Appellant

                                                v.

                                BPL EXPLORATION, LTD.,
                                        Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,665
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        On July 23, 2018, this appeal was set for on briefs submission before a panel consisting
of Justice Karen Angelini, Justice Marialyn Barnard, and Justice Irene Rios. It is ORDERED
that the prior submission of this panel is WITHDRAWN, and this appeal will be set for formal
submission on a later date.

Entered this 28th day of March, 2019.

                                                             PER CURIAM

Attested to: _____________________________
               KEITH E. HOTTLE,
               Clerk of Court